

EXHIBIT 10.2


FORM OF
DUKE REALTY CORPORATION
2010 PERFORMANCE SHARE PLAN
LTIP UNIT AWARD AGREEMENT
Name of the Participant:
Performance Period: January 1, 2017 to December 31, 2019
Target Value of Award on Grant Date: $XXX,XXX
Fair Market Value of a Share on Grant Date: $25.26
Target No. of LTIP Units Issued: XX,XXX
Grant Date: February 10, 2017




RECITALS
A.    The Participant is an officer of Duke Realty Corporation, an Indiana
corporation (the “Company”) and provides services to Duke Realty Limited
Partnership, an Indiana limited partnership, through which the Company conducts
substantially all of its operations (the “Partnership”).
B.    Pursuant to the Company’s 2015 Long-Term Incentive Plan (as amended and
supplemented from time to time, the “Plan”), the Company’s 2010 Performance
Share Plan (the “Performance Plan”) and the Fifth Amended and Restated Agreement
of Limited Partnership (as amended and supplemented from time to time, the “LP
Agreement”) of the Partnership, the Company hereby grants the Participant an
Other Stock-Based Award pursuant to the Plan (an “Award”) and hereby causes the
Partnership to issue to the Participant, the number of LTIP Units (as defined in
the LP Agreement) set forth above (the “Award LTIP Units”) having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Unless otherwise indicated, capitalized terms used herein but not
otherwise defined shall have the meanings given to those terms in the Plan.
C.    The Compensation Committee (the “Committee”) of the Board of Directors of
the Company has determined that the Participant is entitled to receive the Award
LTIP Units. After the date hereof, the Committee may determine that the
Participant is entitled to additional LTIP Units with respect to the Performance
Period set forth above, in which case additional LTIP Units shall be issued
pursuant to the terms of this Agreement and shall be subject to the terms of
this Agreement. The exact number of LTIP Units earned shall be determined
following the conclusion of the Performance Period based on the AFFO Payout
Percentage and the Total Shareholder Return Payout Percentage as provided for
herein. Any Award LTIP Units not earned upon the end of the Performance Period
will be forfeited and any additional LTIP Units owed to the Participant shall be
issued as soon as reasonably practical following the end of the Performance
Period.


ACTIVE/80635793.5

--------------------------------------------------------------------------------




NOW, THEREFORE, the Company, the Partnership and the Participant agree as
follows:
1.Effectiveness of Award. The Participant shall be admitted as a partner of the
Partnership with beneficial ownership of the Award LTIP Units as of the Grant
Date by (i) signing and delivering to the Partnership a copy of this Agreement
and (ii) signing, as a Limited Partner, and delivering to the Partnership a
counterpart signature page to the LP Agreement (attached hereto as Exhibit A).
Upon execution of this Agreement by the Participant, the Partnership and the
Company, the books and records of the Partnership maintained by the General
Partner shall reflect the issuance to the Participant of the Award LTIP Units.
Thereupon, the Participant shall have all the rights of a Limited Partner of the
Partnership with respect to a number of LTIP Units equal to the Award LTIP
Units, subject, however, to the restrictions and conditions specified in Section
2 below and elsewhere herein. The LTIP Units are uncertificated securities of
the Partnership and upon the Participant’s request the General Partner shall
confirm the number of LTIP Units issued to the Participant.
2.    Vesting and Earning of Award LTIP Units.
(a)    This Award is subject to performance vesting and a continuous service
requirement during the Performance Period. The Award LTIP Units will be subject
to forfeiture based on the Company’s performance to the extent provided in this
Agreement.
(b)    (i)    The number of LTIP Units earned upon settlement of this Award will
equal the sum of (A) the Award LTIP Units times the Combined Payout Percentage
(“LTIP Unit Equivalent”), plus (B) the number of additional LTIP Units that
would have been accumulated if the LTIP Units determined pursuant to clause (A)
had been issued by the Company on the first day of the Performance Period and
all dividends paid by the Company with respect to such LTIP Unit Equivalent
(reduced by the distributions actually paid with respect to the Award LTIP
Units) had been reinvested in Shares at a price equal to the Fair Market Value
of one Share on the ex-dividend date (together, the “Earned LTIP Unit
Equivalent”). The Combined Payout Percentage shall equal the simple average of
the AFFO Payout Percentage and the Total Shareholder Return (“TSR”) Payout
Percentage as determined under the following tables:


Performance Level
Average Annual Growth in AFFO per Share for the Performance Period
AFFO Payout Percentage
Superior
 
 
Target
 
 
Threshold
 
 
 
 
 





2
ACTIVE/80635793.5

--------------------------------------------------------------------------------




Performance Level
Annualized TSR Percentile Rank for
the Performance Period
TSR Payout Percentage
Outperformance
 
 
Superior
 
 
Target
 
 
Threshold
 
 
 
 
 





The AFFO Payout Percentage shall be interpolated between the Threshold and
Target performance levels and the Target and Superior performance levels, with
the maximum Payout Percentage equal to 200%. The TSR Payout Percentage shall be
interpolated between the Threshold and Target performance levels and between the
Target and Superior performance levels. For example, if the Average Annual
Growth in AFFO per Share for the Performance Period was 1.5% and the Annualized
TSR for the Performance Period was in the 70th Percentile, then the Combined
Payout Percentage would equal 127.5%: the sum of [(a) 75% (AFFO Payout
Percentage) and (b)180% (TSR Payout Percentage)] divided by 2. A payout
percentage for a particular performance metric shall be zero percent if the
threshold performance level of that performance metric is not attained.


(i)    Average Annual Growth in AFFO Per Share Computation. Except as provided
below in the case of a Change in Control, Average Annual Growth in AFFO per
Share shall mean the simple average of the Annual Growth in AFFO per Share for
the three calendar years of the Performance Period. Annual Growth in AFFO per
Share for a calendar year shall mean the percentage by which AFFO per Share for
the applicable calendar year exceeds AFFO per Share for the prior calendar year.
Growth in AFFO per Share may be a negative percentage. AFFO per Share shall be
computed in a consistent manner from year to year and in accordance with
disclosures made by the Company in its SEC filings or applicable supplemental
data filed on the Company’s website. In general, AFFO means core Funds from
Operations less recurring building improvements and total second generation
capital expenditures ( the leasing of vacant space that had previously been
under lease by the company is referred to as second generation lease activity)
related to leases commencing during the reporting period, and adjusted for
certain non-cash items including straight line rental income and expenses,
non-cash components of interest expense and stock compensation expense, and
after similar adjustments for unconsolidated partnerships and joint ventures.


(ii)    Annualized TSR Computation. Except as provided below in the case of a
Change in Control, Annualized TSR for the Performance Period shall mean the
annualized return, assuming annual compounding, that would cause (A) the Fair
Market Value of one share of Stock on the date immediately preceding the
beginning of the Performance Period, to equal (B) the sum of (x) the Fair Market
Value of one share of Stock at the end of the


3
ACTIVE/80635793.5

--------------------------------------------------------------------------------




Performance Period and (y) the cumulative value of the Company’s dividends paid
over the Performance Period, assuming the reinvestment of such dividends into
Stock on the ex-dividend date.
The Company’s Annualized TSR for the Performance Period shall be compared to the
Annualized TSR for the Performance Period computed in a consistent manner for
the following companies (“Peer Group”):
Peer #1
Peer #2
Peer #3
Peer #4
Peer #5
Peer #6
Peer #7
Peer #8
Peer #9
Peer #10




Percentile Rank shall mean the percentage that is (a) the number of Peer Group
companies with an Annualized TSR that is less than the Company’s Annualized TSR,
divided by (b) the total number of companies in the Peer Group. For example, if
four of the Peer Group companies had an Annualized TSR over the Performance
Period that was less than the Company’s Annualized TSR, the Annualized TSR for
the Performance Period would be in the 40th percentile [4/10].
In the event any of the companies in the Peer Group cease to be traded on a
nationally recognized stock exchange during the Performance Period, such company
shall be removed from the Peer Group and excluded from the percentile
computations. However, if the reason for the cessation of trading was due to
bankruptcy, insolvency or, at the discretion of the Committee, the acquisition
of the company as the result of financial distress, the Annualized TSR
performance of such company will be treated as underperforming the Company’s
Annualized TSR.
(iii)    With regard to the Outperformance payout level under the TSR metric,
Absolute TSR shall mean the Company’s annualized TSR for the Performance
Period,computed as described above.


(c)    Earned LTIP Unit Equivalent Compared to Award LTIP Units. If the Earned
LTIP Unit Equivalent is smaller than the aggregate number of Award LTIP Units
previously issued to the Participant, then the Participant shall forfeit a
number of Award LTIP Units equal to the difference without payment of any
consideration by the Partnership; thereafter the term Award LTIP Units will
refer only to the Award LTIP Units that were not so forfeited and neither the
Participant nor any of his or her successors, heirs, assigns, or personal
representatives


4
ACTIVE/80635793.5

--------------------------------------------------------------------------------




will thereafter have any further rights or interests in the LTIP Units that were
so forfeited. If the Earned LTIP Unit Equivalent is greater than the aggregate
number of Award LTIP Units previously issued to the Participant, then, upon the
performance of the calculations set forth in Section 2(b) above: (i) the Company
shall cause the Partnership to issue to the Participant a number of additional
LTIP Units equal to the difference; (ii) such additional LTIP Units shall be
added to the Award LTIP Units previously issued, if any, and thereby become part
of this Award (though, for the avoidance of doubt, will have a Grant Date as of
the date actually issued and not as of the original Grant Date for purposes of
Section 8(b) herein); (iii) the Company and the Partnership shall take such
corporate and partnership action as is necessary to accomplish the grant of such
additional LTIP Units; and (iv) thereafter the term Award LTIP Units will refer
collectively to the Award LTIP Units, if any, issued prior to such additional
grant plus such additional LTIP Units; provided that such issuance will be
subject to the Participant confirming the truth and accuracy of the
representations set forth in Section 13 hereof and executing and delivering such
documents, comparable to the documents executed and delivered in connection with
this Agreement, as the Company and/or the Partnership reasonably request in
order to comply with all applicable legal requirements, including, without
limitation, federal and state securities laws. If the Earned LTIP Unit
Equivalent is the same as the number of Award LTIP Units previously issued to
the Participant, then there will be no change to the number of Award LTIP Units.
(d)    Termination of Employment. The continuous service requirements of Section
2(a) of this Agreement shall be applied to this Award as follows:
(i)    In the event of termination of the Participant’s employment (A) by the
Participant upon Retirement or (B) by reason of the Participant’s death or
Disability (each a “Qualified Termination”) after the Grant Date, but prior to
the end of the Performance Period, then, subject to the provisions of Section
2(d)(ii) below, the Participant will retain the number of Award LTIP Units
previously granted to him or her with respect to the Performance Period, but all
calculations and payments, if any, with respect to this Award shall be made at
the same time and on the same conditions set forth in this Section 2 for other
Participants.
(ii)    As consideration for the continued vesting of the Award LTIP Units as a
result of the Participant’s Retirement, and provided that the Participant has
not previously entered into a non-competition agreement with the Company, the
Participant shall enter into a non-competition agreement with the Company at the
time of the Participant’s Retirement if requested by the Committee or the Chief
Executive Officer within 60 days following the date of Retirement, in such form
as shall be reasonably determined by the Committee. In the event that the
Participant refuses to enter into such non-competition agreement, then all of
the Award LTIP Units that were not vested as of the date immediately preceding
the date of the Participant’s Retirement shall expire on the earlier of (A) the
time of such refusal, or (B) 5:00 p.m., Eastern time, on the 60th day following
the date of the Participant’s Retirement. In the event that the Participant
enters into or has previously entered into a non-competition agreement and
breaches such agreement, any outstanding Award LTIP Units and any outstanding
Performance Shares granted under the Performance Share Plan that were not vested
as of the date immediately preceding the date of Retirement shall expire
immediately as of the time of such breach.


5
ACTIVE/80635793.5

--------------------------------------------------------------------------------




(iii)    In the event of a termination of the Participant’s employment for any
reason other than a Qualified Termination prior to the end of the Performance
Period, this Award shall, without payment of any consideration by the Company,
automatically and without notice terminate, be forfeited and be and become null
and void, and neither the Participant nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in this Award, and any related Award LTIP Units.
(e)    Change in Control. The Change in Control provisions of Section 5.8 of the
Performance Plan shall be applied to this Award as follows:
(i)    If a Change in Control occurs prior to the second anniversary of the
beginning of the Performance Period, the AFFO per Share performance level shall
be deemed to be at target and, therefore, the AFFO Payout Percentage shall be
100 percent. If a Change in Control occurs on or after the second anniversary of
the beginning of the Performance Period and prior to the end of the Performance
Period, the Average Annual Growth in AFFO per Share shall equal the simple
average of the Annual Growth in AFFO per Share for the first two calendar years
of the Performance Period, and the AFFO Payout Percentage shall be determined
accordingly.
(ii)    If a Change in Control occurs prior to the second anniversary of the
beginning of the Performance Period, the Annualized TSR and Absolute TSR
performance levels shall be deemed to be at target and, therefore, the TSR
Payout Percentage shall be 100 percent. If a Change in Control occurs on or
after the second anniversary of the beginning of the Performance Period and
prior to the end of the Performance Period, the Annualized TSR shall be
determined based on the number of full and partial years from the beginning of
the Performance Period to the date of the Change in Control. The Absolute TSR,
if applicable, shall be determined based on the number of full and partial years
from the beginning of the Performance Period to the date of the Change in
Control.
(iii)    Subject to the provisions of Section 2(e)(iv) below, after the
determination of the Earned LTIP Unit Equivalent upon a Change in Control, if
the Participant has incurred a Qualified Termination prior to the Change in
Control, the Earned LTIP Unit Equivalent shall be determined as soon as
reasonably practicable, and such Participant shall receive payment for his Award
LTIP Units, including additional LTIP Units required to be issued under Section
2(c), in cash within 30 days of the consummation of the Change in Control.
Otherwise, the dollar value of this Award shall be fixed at the dollar amount
determined pursuant to Section 2(b) and (c) above based on the Fair Market Value
of the Shares as of the date of the Change in Control and be payable in cash,
but shall only be paid to the Participant upon the earlier of (A) between
January 1 and March 15 of the year following the last day of the Performance
Period if the Participant remains employed by the Company (or its successor)
until the last day of the Performance Period, or (B) within 30 days of the
termination of the Participant’s employment by the Company (or its successor)
without Cause or by the Participant’s Resignation for Good Reason prior to the
end of the Performance Period if such termination of employment occurs within 12
months following the Change in Control. Notwithstanding the foregoing, if the
Company’s successor does not irrevocably and


6
ACTIVE/80635793.5

--------------------------------------------------------------------------------




unconditionally agree to assume this Award in connection with the Change in
Control, the dollar value of this Award shall be fully paid out to the
Participant in cash within 30 days of the consummation of the Change in Control.
(iv)    If in connection with the Change in Control, holders of Common Units
have the opportunity to receive substitute securities upon consummation of the
Change in Control, the Partnership shall use commercially reasonable efforts to
afford the Participant the right to participate in an exchange of partnership
interests with respect to the Earned LTIP Unit Equivalent on terms as comparable
as reasonably possible to those for a holder of an equal number of Common Units
in connection with such Change in Control, subject to the continuing application
of any restrictions then applicable to the LTIP Units included in the Earned
LTIP Unit Equivalent under the Partnership Agreement, this Award, the
Performance Plan or the Plan. In the absence of such an alternative (including
by reason of the Participant’s failure to execute the required documentation,
meet eligibility requirements or take required steps to participate in the
exchange), the provisions of Section 2(e)(iii) above shall apply automatically
without any action being required or permitted by the Participant. For the
avoidance of doubt, the foregoing provisions of this Section 2(e)(iv) shall not
be deemed to create any duty or obligation for the Partnership or the General
Partner to make available to the Participant a structure that preserves for the
Participant following the consummation of the Change in Control the amount, type
or timing of income, gain or loss expected to be recognized by the Participant
for U.S. federal income tax purposes if his or her LTIP Units had been converted
into Common Units, or to make available the opportunity to exchange the Earned
LTIP Unit Equivalent for substitute securities with terms materially the same,
with respect to rights to allocations, distributions, redemption, conversion and
voting, as the LTIP Units before such Change in Control.
3.    Distributions. The Participant shall be entitled to receive distributions
with respect to the Award LTIP Units to the extent provided for in the
Partnership Agreement as follows:
(a)    The Award LTIP Units are hereby designated as “Special LTIP Units.”
(b)    The LTIP Unit Distribution Participation Date with respect to the Award
LTIP Units is the Grant Date set forth in this Agreement.
(c)    The Special LTIP Unit Full Participation Date with respect to the Award
LTIP Units is the date on which the Earned LTIP Unit Equivalent is determined
pursuant to the applicable clause of Section 2 hereof.
(d)    The Special LTIP Unit Sharing Percentage with respect to the Award LTIP
Units is 10 percent.
(e)    All distributions paid with respect to the Award LTIP Units shall be
fully vested and non-forfeitable when paid, whether or not the Award LTIP Units
have been earned based on performance or have become vested based on continued
employment as provided in Section 2 hereof.


7
ACTIVE/80635793.5

--------------------------------------------------------------------------------




4.    Rights with Respect to Award LTIP Units. Without duplication with the
provisions of Article 15 of the Plan or the Partnership Agreement, if (i) the
Company shall at any time be involved in a merger, consolidation, dissolution,
liquidation, reorganization, exchange of shares, sale of all or substantially
all of the assets or capital stock of the Company or a transaction similar
thereto, (ii) any stock dividend, stock split, reverse stock split, stock
combination, reclassification, recapitalization, spin‑off, or other similar
change in the capital structure of the Company, or any distribution to holders
of Common Stock other than ordinary cash dividends, shall occur, or (iii) any
other event shall occur which, in each case in the judgment of the Committee,
necessitates action by way of adjusting the terms of this Award, then and in
that event, the Committee shall take such action, if any, as it determines to be
reasonably required to maintain the Participant’s rights hereunder so that they
are substantially proportionate to the rights existing under this Agreement
prior to such event, including, but not limited to, substitution of other awards
or modification of performance targets and performance periods, under the Plan.
5.    Compensation Recoupment Policy. This Award shall be subject to any
compensation recoupment policy of the Company that is applicable by its terms to
the Participant and to Awards of this type.
6.    Incorporation of Performance Plan and the Plan; Interpretation by
Committee. This Agreement is subject in all respects to the terms, conditions,
limitations and definitions contained in the Performance Plan and the Plan. In
the event of any discrepancy or inconsistency between this Agreement, the
Performance Plan and the Plan, the terms and conditions of the Performance Plan
shall control except that in the case of a Change in Control, the provisions of
this Agreement shall control. The Committee may make such rules and regulations
and establish such procedures for the administration of this Agreement as it
deems appropriate. Without limiting the generality of the foregoing, the
Committee may interpret the Performance Plan, the Plan and this Agreement, with
such interpretations to be conclusive and binding on all persons and otherwise
accorded the maximum deference permitted by law. In the event of any dispute or
disagreement as to interpretation of the Performance Plan, the Plan or this
Agreement or of any rule, regulation or procedure, or as to any question, right
or obligation arising from or related to the Performance Plan, the Plan or this
Agreement, the decision of the Committee shall be final and binding upon all
persons.
7.    Defined Terms. For purposes of this Agreement, the following defined terms
shall have the meanings specified herein:
(a)    “Employer” means either the Company or any Affiliate that employs the
Participant.
(b)    “Redemption Right” is defined in Section 7.07(a) of the LP Agreement.
(c)    “Resignation for Good Reason” after a Change in Control means, without
the Participant’s prior written consent: (i) a forced move to a location more
than 60 miles from the Participant’s place of business immediately prior to the
Change in Control; or (ii) a material reduction in the Participant’s base salary
and/or annual incentive bonus target as compared to


8
ACTIVE/80635793.5

--------------------------------------------------------------------------------




that in effect immediately prior to the Change in Control. The Participant may
not resign for Good Reason without providing the Employer written notice of the
grounds that the Participant believes constitute Good Reason and giving the
Employer at least 30 days after such notice to cure and remedy the claimed event
of Good Reason.
(d)    “Retirement” means the Participant’s termination of employment with the
Employer, other than a Termination for Cause, on or after the date the
Participant attains the age of 55 years provided that, as of the date of
termination, the sum of the number of whole years of the Participant’s
employment with the Company or an Affiliate plus the Participant’s age totals at
least 65 years.
8.    Restrictions on Transfer. None of the Award LTIP Units granted hereunder
nor any of the common units of the Partnership into which such Award LTIP Units
may be converted (the “Award Common Units”) shall be sold, assigned,
transferred, pledged, hypothecated, given away or in any other manner disposed
of, or encumbered, whether voluntarily or by operation of law or by conversion
into Common Units (each such action a “Transfer”) until the later of the date
that (a) the Award LTIP Units vest and (b) is two (2) years after the applicable
Grant Date. From and after such date, any Transfer of Award LTIP Units or Award
Common Units shall be in accordance with the provisions of Section 7.02 of the
LP Agreement; provided, however, that the minimum unit transfer requirement in
Section 7.02(iii) of the LP Agreement shall not apply. Additionally, all
Transfers of Award LTIP Units or Award Common Units must be in compliance with
all applicable securities laws (including, without limitation, the Securities
Act of 1933, as amended, the “Securities Act”). In connection with any Transfer
of Award LTIP Units or Award Common Units, the Partnership may require the
Participant to provide an opinion of counsel, satisfactory to the Partnership,
that such Transfer is in compliance with all federal and state securities laws
(including, without limitation, the Securities Act). Any attempted Transfer of
Award LTIP Units or Award Common Units not in accordance with the terms and
conditions of this Section 7 shall be null and void, and the Partnership shall
not reflect on its records any change in record ownership of any Award LTIP
Units or Award Common Units as a result of any such Transfer, shall otherwise
refuse to recognize any such Transfer and shall not in any way give effect to
any such Transfer of any Award LTIP Units or Award Common Units. Except as
otherwise provided herein, this Agreement is personal to the Participant, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
9.    Legend. The records of the Partnership and any other documentation
evidencing the Award LTIP Units shall bear an appropriate legend, as determined
by the Partnership in its sole discretion, to the effect that such LTIP Units
are subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.
10.    Tax Matters; Section 83(b) Election. The Participant may make an election
to include in gross income in the year of transfer the fair market value of the
Award LTIP Units hereunder pursuant to Section 83(b) of the Code.
11.    Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for income tax
purposes or subject to


9
ACTIVE/80635793.5

--------------------------------------------------------------------------------




the Federal Insurance Contributions Act withholding with respect to the Award
LTIP Units granted hereunder, the Participant will pay to the Company or, if
appropriate, any of its Subsidiaries, or make arrangements satisfactory to the
Committee regarding the payment of, any United States federal, state or local or
foreign taxes of any kind required by law to be withheld with respect to such
amount. The Company may cause the required minimum tax withholding obligation to
be satisfied, in whole or in part, by (i) withholding from shares of Stock to be
issued to the Participant in respect of the Participant’s exercise of the
Redemption Right a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due, or (ii) withholding from Award
LTIP Units granted to the Participant with an aggregate value that would satisfy
the withholding amount due. The obligations of the Company under this Agreement
will be conditional on such payment or arrangements, and the Company and its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Participant.
12.    Amendment; Modification. This Agreement may only be modified or amended
in a writing signed by the parties hereto, provided that the Participant
acknowledges that the Plan may be amended or modified in accordance with Section
16.1 thereof and that this Agreement may be amended or canceled by the
Committee, on behalf of the Company and the Partnership, in each case for the
purpose of satisfying changes in law or for any other lawful purpose, so long as
no such action shall adversely affect the Participant’s rights under this
Agreement without the Participant’s written consent. No promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by the parties which are not set forth
expressly in this Agreement. The failure of the Participant or the Company or
the Partnership to insist upon strict compliance with any provision of this
Agreement, or to assert any right the Participant or the Company or the
Partnership, respectively, may have under this Agreement, shall not be deemed to
be a waiver of such provision or right or any other provision or right of this
Agreement.
13.    Complete Agreement. Other than as specifically stated herein or as
otherwise set forth in any employment, change in control or other agreement or
arrangement to which the Participant is a party which specifically refers to the
Award LTIP Units or to the treatment of compensatory equity held by the
Participant generally, this Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.
14.    Investment Representation; Registration. The Participant hereby makes the
covenants, representations and warranties set forth on Exhibit B attached hereto
as of the Grant Date. All of such covenants, warranties and representations
shall survive the execution and delivery of this Agreement by the Participant.
The Participant shall promptly notify the Partnership upon discovering that any
of the representations or warranties set forth on Exhibit B was false when made
or have, as a result of changes in circumstances, become false. The


10
ACTIVE/80635793.5

--------------------------------------------------------------------------------




Partnership will have no obligation to register under the Securities Act any of
the Award LTIP Units or upon conversion or exchange of the Award LTIP Units into
other limited partnership interests of the Partnership.
15.    No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Participant in employment and neither the Plan nor this Agreement
shall interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Participant at any time.
16.    No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.
17.    Status of Award LTIP Units under the Plan. The Award LTIP Units are both
issued as equity securities of the Partnership and granted as “Other Stock-Based
Awards” under the Plan. The Company will have the right at its option, as set
forth in the LP Agreement, to issue Shares in exchange for partnership units
into which Award LTIP Units may have been converted pursuant to the LP
Agreement, subject to certain limitations set forth in the LP Agreement, and
such Shares, if issued, will be issued under the Plan. The Participant
acknowledges that the Participant will have no right to approve or disapprove
such election by the Company.
18.    Severability. If any term or provision of this Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or under
any applicable law, rule or regulation, then such provision shall be construed
or deemed amended to conform to applicable law (or if such provision cannot be
so construed or deemed amended without materially altering the purpose or intent
of this Agreement and the grant of Award LTIP Units hereunder, such provision
shall be stricken as to such jurisdiction and the remainder of this Agreement
and the award hereunder shall remain in full force and effect).
19.    Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana, without regard to any
principles of conflicts of law which could cause the application of the laws of
any jurisdiction other than the State of Indiana.
20.    Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.
21.    Notices. Notices hereunder shall be mailed or delivered to the Company
addressed to Duke Realty Corporation, 600 East 96th Street, Suite 100,
Indianapolis, IN 46240, Attention: General Counsel, and shall be mailed or
delivered to the Participant at the address on


11
ACTIVE/80635793.5

--------------------------------------------------------------------------------




file with the Company or, in either case, at such other address as one party may
subsequently furnish to the other party in writing.
22.    Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
23.    Successors and Assigns. The rights and obligations created hereunder
shall be binding on the Participant and his or her heirs and legal
representatives and on the successors and assigns of the Partnership.
24.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company and its agents
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Participant (i) authorizes
the Company to collect, process, register and transfer to its agents all
Relevant Information; and (ii) authorizes the Company and its agents to store
and transmit such information in electronic form. The Participant shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law and to the
extent necessary to administer the Plan and this Agreement, and the Company and
its agents will keep the Relevant Information confidential except as
specifically authorized under this paragraph.
25.    Electronic Delivery of Documents. By accepting this Agreement, the
Participant (i) consents to the electronic delivery of this Agreement, all
information with respect to the Plan and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to the Participant by contacting the Company by telephone or in
writing; (iii) further acknowledges that he or she may revoke his or her consent
to electronic delivery of documents at any time by notifying the Company of such
revoked consent by telephone, postal service or electronic mail; and (iv)
further acknowledges that he or she is not required to consent to electronic
delivery of documents.
26.    Section 409A.
(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Participant’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Participant is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Participant becomes entitled to under this
Agreement on account of the Participant’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Participant’s separation from
service, or (B) the Participant’s death.


12
ACTIVE/80635793.5

--------------------------------------------------------------------------------




(b)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Participant’s termination of employment, then such payments or benefits shall be
payable only upon the Participant’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).
DUKE REALTY CORPORATION
By:        
Name:
Title:
DUKE REALTY LIMITED PARTNERSHIP
By:
DUKE REALTY CORPORATION, its General Partner

By:        
Name:
Title:
PARTICIPANT
    
Name:
Address:
    
    
    


13
ACTIVE/80635793.5

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF LIMITED PARTNER SIGNATURE PAGE
The Grantee, desiring to become one of the within named Limited Partners of Duke
Realty Limited Partnership, hereby becomes a party to the Fifth Amended and
Restated Agreement of Limited Partnership of Duke Realty Limited Partnership, as
amended through the date hereof (the “Partnership Agreement”).
The Grantee constitutes and appoints the General Partner and its authorized
officers and attorneys-in-fact, and each of those acting singly, in each case
with full power of substitution, as the Grantee’s true and lawful agent and
attorney-in-fact, with full power and authority in the Grantee’s name, place and
stead to carry out all acts described in Section 9.19(a) and (b) of the
Partnership Agreement, such power of attorney to be irrevocable and a power
coupled with an interest pursuant to Section 9.19 of the Partnership Agreement.
The Grantee agrees that this signature page may be attached to any counterpart
of the Partnership Agreement.
Signature Line for Limited Partner:
By:        
Name:
Date:
Address of Limited Partner:
    
    
    


14
ACTIVE/80635793.5

--------------------------------------------------------------------------------




EXHIBIT B
PARTICIPANT’S COVENANTS, REPRESENTATIONS AND WARRANTIES
The Participant hereby represents, warrants and covenants as follows:
(a)    The Participant has received and had an opportunity to review the
following documents (the “Background Documents”):
(i)The latest Annual Report to Stockholders that has been provided to
stockholders;
(ii)    The Company’s Proxy Statement for its most recent Annual Meeting of
Stockholders;
(iii)    The Company’s Report on Form 10-K for the fiscal year most recently
ended;
(iv)    The Company’s Form 10-Q for the most recently ended quarter if one has
been filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;
(v)    Each of the Company’s Current Report(s) on Form 8-K, if any, filed since
the later of the end of the fiscal year most recently ended for which a Form
10-K has been filed by the Company;
(vi)    The Fifth Amended and Restated Agreement of Limited Partnership of Duke
Realty Limited Partnership;
(vii)    The Company’s 2015 Long-Term Incentive Plan; and
(viii)    The Company’s Articles of Incorporation.
The Participant also acknowledges that any delivery of the Background Documents
and other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Participant as a
holder of Award LTIP Units shall not constitute an offer of Award LTIP Units
until such determination of suitability shall be made.
(b)    The Participant hereby represents and warrants that
(i)    The Participant either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Participant, together with the business and financial
experience of those persons, if any, retained by the Participant to represent or
advise him or her with respect


15
ACTIVE/80635793.5

--------------------------------------------------------------------------------




to the grant to him or her of LTIP Units, the potential conversion of LTIP Units
into common units of the Partnership (“Common Units”) and the potential
redemption of such Common Units for shares of Stock (“Shares”), has such
knowledge, sophistication and experience in financial and business matters and
in making investment decisions of this type that the Participant (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Participant understands that (A) the Participant is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Participant is or by reason of the award of
LTIP Units may become subject, to his or her particular situation; (B) the
Participant has not received or relied upon business or tax advice from the
Company, the Partnership or any of their respective employees, agents,
consultants or advisors, in their capacity as such; (C) the Participant provides
or will provide services to the Partnership on a regular basis and in such
capacity has access to such information, and has such experience of and
involvement in the business and operations of the Partnership, as the
Participant believes to be necessary and appropriate to make an informed
decision to accept this Award of LTIP Units; and (D) an investment in the
Partnership and/or the Company involves substantial risks. The Participant has
been given the opportunity to make a thorough investigation of matters relevant
to the LTIP Units and has been furnished with, and has reviewed and understands,
materials relating to the Partnership and the Company and their respective
activities (including, but not limited to, the Background Documents). The
Participant has been afforded the opportunity to obtain any additional
information (including any exhibits to the Background Documents) deemed
necessary by the Participant to verify the accuracy of information conveyed to
the Participant. The Participant confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Participant have been made available or delivered to the Participant. The
Participant has had an opportunity to ask questions of and receive answers from
the Partnership and the Company, or from a person or persons acting on their
behalf, concerning the terms and conditions of the LTIP Units. The Participant
has relied upon, and is making his or her decision solely upon, the Background
Documents and other written information provided to the Participant by the
Partnership or the Company. The Participant did not receive any tax, legal or
financial advice from the Partnership or the Company and, to the extent it
deemed necessary, has consulted with his or her own advisors in connection with
his or her evaluation of the Background Documents and this Agreement and the
Participant’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the Common Units issuable upon conversion
of the LTIP Units and any Shares issued in connection with the redemption of any
such Common Units will be acquired for the account of the Participant for
investment only and not with a current view to, or with any intention of, a
distribution or


16
ACTIVE/80635793.5

--------------------------------------------------------------------------------




resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Participant’s right (subject to the terms of
the LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her or her LTIP Units, Common Units or
Shares in compliance with the Securities Act, and applicable state securities
laws, and subject, nevertheless, to the disposition of his or her assets being
at all times within his or her control.
(iv)    The Participant acknowledges that (A) neither the LTIP Units to be
issued, nor the Common Units issuable upon conversion of the LTIP Units, have
been registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Participant contained herein, (C) such LTIP Units, or
Common Units, therefore, cannot be resold unless registered under the Securities
Act and applicable state securities laws, or unless an exemption from
registration is available, (D) there is no public market for such LTIP Units and
Common Units and (E) neither the Partnership nor the Company has any obligation
or intention to register such LTIP Units or the Common Units issuable upon
conversion of the LTIP Units under the Securities Act or any state securities
laws or to take any action that would make available any exemption from the
registration requirements of such laws, except, that, upon the redemption of the
Common Units for Shares, the Company currently intends to issue such Shares
under the Plan and pursuant to a Registration Statement on Form S-8 under the
Securities Act, to the extent that (I) the Participant is eligible to receive
such Shares under the Plan at the time of such issuance and (II) the Company has
filed an effective Form S-8 Registration Statement with the Securities and
Exchange Commission registering the issuance of such Shares. The Participant
hereby acknowledges that because of the restrictions on transfer or assignment
of such LTIP Units acquired hereby and the Common Units issuable upon conversion
of the LTIP Units which are set forth in the Partnership Agreement and this
Agreement, the Participant may have to bear the economic risk of his or her
ownership of the LTIP Units acquired hereby and the Common Units issuable upon
conversion of the LTIP Units for an indefinite period of time.
(v)    The Participant has determined that the LTIP Units are a suitable
investment for the Participant.
(vi)    No representations or warranties have been made to the Participant by
the Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Participant has received no information
relating to an investment in the Partnership or the LTIP Units except the
information specified in this Paragraph (b).


17
ACTIVE/80635793.5

--------------------------------------------------------------------------------




(c)    So long as the Participant holds any LTIP Units, the Participant shall
disclose to the Partnership in writing such information as may be reasonably
requested with respect to ownership of LTIP Units as the Partnership may deem
reasonably necessary to ascertain and to establish compliance with provisions of
the Code, applicable to the Partnership or to comply with requirements of any
other appropriate taxing authority.
(d)    The address set forth on the signature page of this Agreement is the
address of the Participant’s principal residence, and the Participant has no
present intention of becoming a resident of any country, state or jurisdiction
other than the country and state in which such residence is sited.
(e)    The representations of the Participant as set forth above are true and
complete to the information and belief of the Participant, and the Partnership
shall be notified promptly of any changes in the foregoing representations.


18
ACTIVE/80635793.5